DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 1(a) where a semiconductor device 100 having a domain wall 111 within a ferroelectric-oxide layer 112 of a gate stack 110 to store multiple states of resistances. The semiconductor device 100 includes a bottom electrode 121, a channel layer 108 above the bottom electrode 121, and the gate stack 110 above the channel layer 108, a source electrode 107 in contact with the channel layer 108, and a drain electrode 109 in contact with the channel layer 108. The gate stack 110 includes the ferroelectric-oxide layer 112 above the channel layer 108 and in contact with the channel layer 108, and a top electrode 113 above the ferroelectric-oxide layer 112. The ferroelectric-oxide layer 112 includes the domain wall 111. The top electrode 113 includes a nucleation point 122. The nucleation points 122 may be located at one end of the top electrode 113, where a distance 118 of the nucleation point to an edge of the top electrode 113 is about less than or equal to 5% of a length of the top electrode 113.

    PNG
    media_image1.png
    532
    732
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 1(b) where the domain wall 111 is located in different position. The location of the domain wall 111 may determine a resistance between the source electrode 107 and the drain electrode 109. Thus, this arrangement is different than Species A.

    PNG
    media_image2.png
    325
    429
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 1(c) where the domain wall 111 is located in different position. The location of the domain wall 111 may determine a resistance between the source electrode 107 and the drain electrode 109. Thus, this arrangement is different than both Species A and B.

    PNG
    media_image3.png
    319
    431
    media_image3.png
    Greyscale

Species D: Embodiment of Fig. 1(d) where the domain wall 111 is located in different position. The location of the domain wall 111 may determine a resistance between the source electrode 107 and the drain electrode 109. Thus, this arrangement is different than Species A, B and C.

    PNG
    media_image4.png
    459
    454
    media_image4.png
    Greyscale

Species E: Embodiment of Fig. 2(b) where the domain wall 211 is located in different position within the ferroelectric-oxide layer 212. Thus, this arrangement is different than Species A, B, C and D.

    PNG
    media_image5.png
    323
    360
    media_image5.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/06/2022